Order entered May 21, 2021




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-21-00361-CV

      IN THE INTEREST OF S.E.F. AND M.C.F., MINOR CHILDREN

                   On Appeal from the 303rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-14-23763

                                      ORDER

      The trial court’s April 27, 2021 decree of termination of parental rights

orders “that all papers and records in this case, including the minutes of the Court,

be sealed.” The clerk’s record, however, was not filed under seal. Accordingly,

we STRIKE the May 19, 2021 clerk’s record and ORDER Dallas County District

Clerk Felicia Pitre to file the clerk’s record under seal no later than May 25, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE